Name: Council Regulation (EEC) No 2322/92 of 23 July 1992 repealing Regulation (EEC) No 1638/80 on the system for guaranteeing the stabilization of earnings from certain commodities exported by the African, Caribbean and Pacific (ACP) States and the overseas countries and territories associated with the Community
 Type: Regulation
 Subject Matter: European construction;  trade policy;  executive power and public service;  international trade
 Date Published: nan

 8 . 8 . 92 Official Journal of the European Communities No L 223/3 COUNCIL REGULATION (EEC) No 2322/92 of 23 July 1992 repealing Regulation (EEC) No 1638/80 on die system for guaranteeing the stabilization of earnings from certain commodities exported by the African, Caribbean and Pacific (ACP) States and the overseas countries and territories associated with the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Whereas Article 200 (2) of the Fourth ACP-EEC Conven ­ tion, signed at Lome on 15 December 1989 ('), and Article 126 (2) of Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (2), provide that the statistics to be used to carry out the calculations required under the system for guaranteeing the stabiliza ­ tion of export earnings from agricultural commodities (Stabex) shall be those calculated and published by the Statistical Office of the European Communities ; Whereas, the management of that system no longer requires the retention of the notification system set up by Regulation (EEC) No 1638/80 (3), whereby the Member States forward to the Commission before the end of each month a statement of all the products imported from the ACP States or overseas countries and territories respecti ­ vely ; whereas that Regulation should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1638/80 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Council The President John COPE (') OJ No L 229, 17. 8 . 1991 , p. 3. (2) OJ No L 263, 19 . 9. 1991 , p. 1 . 0 OJ No L 163, 28 . 6 . 1980, p. 3 .